

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.64


FAR EAST ENERGY CORPORATION


SECOND AMENDED AND RESTATED
NONQUALIFIED STOCK OPTION AGREEMENT


Far East Energy Corporation (the "Corporation") and Michael R. McElwrath
("Participant") hereby agree to amend and restate the stock option agreement
previously entered into between the Company and Participant on January 29, 2002,
as superseded by the December 23, 2004 amended and restated option agreement
(the "Amended Option Agreement").  This amendment and restatement is made solely
with respect to those Options which vested after December 31, 2004 and the terms
of the Amended Option Agreement shall remain in effect with respect to all
Options that vested prior to January 1, 2005.


General Information


Name:
Michael R. McElwrath
   
Award Date:
January 29, 2002
   
Number of Shares
Covered by  Agreement:
40,000
   
Exercise Price:
$0.65
   
Expiration Dates:
December 31, 2008








 
 
 

--------------------------------------------------------------------------------

 



FAR EAST ENERGY CORPORATION
SECOND AMENDED AND RESTATED
NONQUALIFIED STOCK OPTION AGREEMENT




THIS SECOND AMENDED AND RESTATED NONQUALIFIED STOCK OPTION AGREEMENT (this
"Agreement") is made as of this 27th day of December, 2007, by and between Far
East Energy Corporation, a Nevada corporation (the "Corporation"), and Michael
R. McElwrath ("Participant").


WHEREAS, the Corporation and the Participant previously entered into a Stock
Option Agreement (the "Original Option Agreement") dated as of January 29, 2002
(the "Award Date") setting forth the grant of options to purchase 100,000 shares
of common stock, par value $0.001 per share, of the Corporation (the "Common
Stock") at an exercise price per share of $0.65;


WHEREAS, the Corporation and the Participant subsequently entered into an
Amended and Restated Nonqualified Stock Option Agreement (the "Amended Option
Agreement") dated December 23, 2004, which amended, restated and superseded the
Original Option Agreement;


WHEREAS, the Participant has entered into an Amended and Restated Employment
Agreement (as amended, restated and modified from time to time, the "Employment
Agreement") dated December 23, 2004 with the Corporation;


WHEREAS, the Corporation and Participant acknowledge that of the 100,000 options
granted under the Original Option Agreement, 60,000 options vested on or before
December 31, 2004, and that 40,000 options vested on or after January 1, 2005
(the "Affected Options");


WHEREAS, the terms of the 60,000 options vested prior to December 31, 2004 shall
remain unmodified and are governed in their entirety by the Amended Option
Agreement;


WHEREAS, the Participant understands that the 40,000 Affected Options are
discounted options subject to Section 409A ("Section 409A") of the U.S. Internal
Revenue Service Code of 1986, as amended (the "Code") and that in order to avoid
the adverse tax consequences thereunder the Affected Options must be brought
into compliance with Section 409A;


WHEREAS, the Corporation and Participant have elected to bring the Affected
Options into compliance by establishing a payment schedule that complies with
Section 409A such that the Affected Options will become exercisable January 2,
2008 and any Affected Options which have not been exercised by December 31, 2008
shall be automatically forfeited; and


WHEREAS, by executing this Agreement, the Corporation and Participant desire to
amend, replace and supersede the Amended Option Agreement  with respect to the
Affected Options.


NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
hereinafter set forth and of such other good and valuable consideration, the
receipt, adequacy and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, do hereby agree as follows:


1.           Grant of Options; Defined Terms.


A.           Capitalized terms used herein without definition shall have the
meaning ascribed to such terms in the Employment Agreement.


B.           Participant hereby (i) releases and surrenders to the Corporation
40,000 shares of 100,000 shares of Common Stock subject to the Original Option
Agreement and (ii) acknowledges and agrees that the from and after the date
hereof the Original Option Agreement shall represent an option to purchase,
subject to the terms and conditions of the Original Option Agreement, 60,000
shares of Common Stock and that Participant.  Except as provided in this Section
1(B), the terms and conditions of the Original Option Agreement shall remain in
full force and effect.


C.           Subject to the terms and conditions hereinafter set forth, the
Corporation, with the approval and at the direction of the Compensation
Committee of the Board of Directors (the "Committee"), and the Participant
hereby acknowledges and agrees that the Corporation granted to Participant, as
of the Award Date, an option to purchase the following in accordance with the
terms of the Original Option Agreement which was subsequently superseded by the
Amended Option Agreement and as are now covered by this Agreement:


(a)           The Affected Option and the shares of Common Stock purchasable
upon exercise of the Affected Option at an “Exercise  Price” of U.S.$0.65 per
share.


To comply with Section 409A the Affected Options shall be exercisable on a fixed
date, January 2, 2008 and any Affected Options that are not exercised before
January 1, 2009 shall automatically forfeit.


Each Affected Option is intended by the parties hereto to be, and shall be
treated as, a nonqualified stock option (as such term is defined under Section
422 of the Code.


D.           As of the date of this Agreement, the Affected Options are fully
(100%) vested.


2.           Termination of Options.  The Affected Option and all rights
hereunder with respect thereto, to the extent such rights shall not have been
exercised, shall terminate and become null and void after December 31, 2008 (the
"Option Term").


3.           Exercise of Options.


A.           Participant may exercise the Affected Options with respect to all
or any part of the number of Shares then exercisable hereunder by giving the
Secretary of the Corporation written notice of intent to exercise.  The notice
of exercise shall specify the number of Shares as to which Participant is
exercising and the date of exercise thereof, which date shall be not less than
five (5) days after the giving of such notice (unless an earlier time shall have
been mutually agreed upon in writing).  All or any portion of the vested portion
of the Affected Option may be exercised by Participant on the date set forth in
Section 1(B).


B.           Notwithstanding anything contained in this Article 3 to the
contrary, each Affected Option may be exercised only in compliance with all
applicable securities laws and only by (i) Participant’s completion, execution
and delivery to the Corporation of a notice of exercise and, if required by the
Corporation, an "investment letter" as supplied by the Corporation and (ii) the
payment to the Corporation, as provided in Article 3D hereof, of an amount equal
to the amount obtained by multiplying the Exercise Price of such Affected Option
by the number of Shares being purchased pursuant to such exercise as shall be
specified by Participant in such notice of exercise.  Except as otherwise
provided in the Employment Agreement, Participant shall not sell, transfer,
assign, pledge for a loan, margin, hypothecate or exchange any Affected Option
or the Shares until April 1, 2005, except pursuant to the laws of descent and
except that Participant's estate, executors or administrators, or personal or
legal representatives may exercise any Affected Option in accordance with the
terms of Article 3C hereof in the event of the death or Disability of
Participant.


C.           Within three years following Participant’s termination of
employment, Participant or Participant’s estate, executors or administrators, or
personal or legal representatives, as the case may be, shall be entitled to
exercise any Affected Options  that are or become exercisable within three years
following Participant's termination of employment (but not beyond any Option
Term) and all such Affected Options not exercised within such three year period
shall be forfeited.  Any person, other than Participant, so desiring to exercise
Participant's Affected Options shall be required, as a condition to the exercise
of the Affected Options, to furnish to the Corporation such documentation as the
Corporation shall deem satisfactory to evidence the authority of such person to
exercise the Affected Options on behalf of Participant.  In the event of the
exercise of such Affected Options by Participant's estate, executors or
administrators, or personal or legal representatives, all references herein to
Participant shall, to the extent applicable, be deemed to refer to and include
such estate, executors or administrators, or personal or legal representatives,
as the case may be.


D.           Each Exercise Price shall be paid in full by Participant for the
Shares purchased on or before the exercise date specified in the notice of
exercise, at Participant's option, in one or a combination of the following
methods:  (i) in cash or by electronic funds transfer; (ii) by check payable to
the order of the Corporation; (iii) if authorized by the Board of Directors of
the Corporation (the "Board"), or the Committee, by a promissory note of the
Participant; (iv) by notice and third party payment in such manner as may be
authorized by the Board or the Committee; (v) by the delivery of shares of
Common Stock of the Corporation already owned by the Participant; or (vi)
pursuant to a "cashless exercise" procedure (the "Cashless Exercise Right")
pursuant to which the Participant shall surrender to the Corporation such
Affected Option and a notice of exercise, duly completed and executed by the
Participant to evidence the exercise of the Cashless Exercise Right by
authorizing the Corporation to withhold from issuance a number of Shares
issuable upon such exercise of such Affected Option which, when multiplied by
the Fair Market Value (as defined below) of such Shares, is equal to the
aggregate Exercise Price of such Affected Option (and such withheld Shares shall
no longer be issuable under such Affected Option).  Shares of Common Stock used
to satisfy the Exercise Price of an Affected Option shall be valued at their
Fair Market Value on the date of exercise.


E.           The "Fair Market Value" shall be determined as follows:


(a)  if the security at issue is listed on a national securities exchange or
admitted to unlisted trading privileges on such an exchange or quoted on either
the National Market System or the Small Cap Market of the automated quotation
service operated by The Nasdaq Stock Market, Inc., the Fair Market Value shall
be the last reported sale price of that security on such exchange or system on
the day for which the Fair Market Value is to be determined or, if no such sale
is made on such day, the average of the highest closing bid and lowest asked
price for such day on such exchange or system; or


(b)  if the security at issue is not so listed or quoted or admitted to unlisted
trading privileges, the Fair Market Value shall be the average of the last
reported highest bid and lowest asked prices quoted on the Electronic Bulletin
Board operated by The Nasdaq Stock Market, Inc., or, if not so quoted, then by
the National Quotation Bureau, Inc. on the last business day prior to the day
for which the Fair Market Value is to be determined; or


(c)  if the security at issue is not so listed or quoted or admitted to unlisted
trading privileges and bid and asked prices are not reported, the Fair Market
Value shall be determined in such reasonable manner as may be prescribed from
time to time by the Board.


F.           Upon the exercise of all or any portion of an Affected Option by
Participant, or as soon thereafter as is practicable, the Corporation shall
issue and deliver to Participant (or to any broker or, if acceptable to the
Corporation, to any other person designated by Participant) a certificate or
certificates evidencing such number of Shares as Participant has elected to
purchase.  Such certificate or certificates shall be registered in the name of
Participant (or the designated broker or other person) and, if applicable, shall
bear an appropriate investment warranty legend, any legend required by an
applicable securities law, rule or regulation and, if applicable, a legend
referring to the restrictions provided hereunder and under the Employment
Agreement and any legend required by applicable law.  Upon the exercise of an
Affected Option and the issuance and delivery of such certificate or
certificates, Participant (or the person to whom such stock certificates are
registered) shall have all the rights of a stockholder with respect to such
Shares and to receive all dividends or other distributions paid or made with
respect thereto.  In the event that the capital stock of the Corporation is
converted in whole or in part into securities of any other entity, a
determination as to whether the securities of the other entity so received (if
any) shall be subject to the restrictions set forth in this Agreement shall be
made solely by the other entity.


4.           Rights Prior to Exercise.  Participant shall have no equity
interest in the Corporation or any voting, dividend, liquidation or dissolution
rights with respect to any capital stock of the Corporation solely by reason of
having an Affected Option or having executed this Agreement.  Prior to the
exercise of all or a portion of the Affected Options, as set forth in Article 3A
hereof, and the issuance and delivery of a certificate or certificates
evidencing the Shares purchased pursuant to the exercise of all or a portion of
such Affected Options, Participant shall have no interest in, or any voting,
dividend, liquidation or dissolution rights with respect to, the Shares, except
to the extent that Participant has exercised all or a portion of such Affected
Options and has been issued and received delivery of a certificate or
certificates evidencing the Shares purchased pursuant to such exercise.


5.           Adjustment of Purchase and Number of Shares.


A.           Adjustment.  The number and kind of securities purchasable upon the
exercise of an Affected Option and the Exercise Price of such Affected Option
shall be subject to adjustment from time to time upon the happening of certain
events as follows:


(a)           Reclassification, Consolidation or Merger.  At any time while the
Affected Option remains outstanding and unexpired, in case of (i) any
reclassification or change of outstanding securities issuable upon exercise of
this Affected Option (other than a change in par value, or from par value to no
par value per share, or from no par value per share to par value or as a result
of a subdivision or combination of outstanding securities issuable upon the
exercise of this Affected Option), (ii) any consolidation or merger of the
Corporation with or into another corporation (other than a merger with another
corporation in which the Corporation is a continuing corporation and which does
not result in any reclassification or change, other than a change in par value,
or from par value to no par value per share, or from no par value per share to
par value, or as a result of a subdivision or combination of outstanding
securities issuable upon the exercise of this Affected Option), or (iii) any
sale or transfer to another corporation of the property of the Corporation as an
entirety or substantially as an entirety, the Corporation, or such successor or
purchasing corporation, as the case may be, shall without payment of any
additional consideration therefore, execute new Affected Option providing that
the holder of this Affected Option shall have the right to exercise such new
Affected Option (upon terms not less favorable to the holder than those then
applicable to this Affected Option and to receive upon such exercise, in lieu of
each share of Common Stock theretofore issuable upon exercise of the Affected
Option, the kind and amount of shares of stock, other securities, money or
property receivable upon such reclassification, change, consolidation, merger,
sale or transfer.  Such new Affected Option shall provide for adjustments which
shall be as nearly equivalent as may be practicable to the adjustments provided
for in this Section 5A.  The provisions of this Section 5A(a) shall similarly
apply to successive reclassifications, changes, consolidations, mergers, sales
and transfers.


(b)           Subdivision or Combination of Shares.   If the Corporation at any
time while the Affected Option remains outstanding and unexpired, shall
subdivide or combine its capital stock, the Exercise Price of such Affected
Option shall be proportionately reduced, in case of subdivision of such shares
as of the effective date of such subdivision, or, if the Corporation shall take
a record of holders of its capital stock for the purpose of so subdividing, as
of such record date, whichever is earlier, or shall be proportionately
increased, in the case of combination of such shares, as of the effective date
of such combination, or, if the Corporation shall take a record of holders of
its capital stock for the purpose of so combining, as of such record
date,  whichever is earlier.


(c)           Stock Dividends.  If the Corporation at any time which an Option
is outstanding and unexpired shall pay a dividend in shares of, or make other
distribution of shares of, its capital stock, then the Exercise Price of such
Option shall be adjusted, as of the date the Corporation shall take a record of
the holders of its capital stock for the purpose of receiving such dividend or
other distribution (or if no such record is taken, as at the date of such
payment or other distribution), to that price determined by multiplying the
Exercise Price of such Option in effect immediately prior to such payment or
other distribution by a fraction (i) the numerator of which shall be the total
number of shares of capital stock outstanding immediately prior to such dividend
or distribution, and (ii) the denominator of which shall be the total number of
shares of capital stock outstanding immediately after such dividend or
distribution.  The provisions of this Section 5A(c) shall not apply under any of
the circumstances for which an adjustment is provided in Section 5A(a) or 5A(b).


(d)           Liquidating Dividends, Etc.  If the Corporation at any time while
this Affected Option is outstanding and unexpired makes a distribution of its
assets to the holders of its capital stock as a dividend in liquidation or by
way of return of capital or other than as a dividend payable out of earnings or
surplus legally available for dividends under applicable law or any distribution
to such holders made in respect of the sale of all or substantially all of the
Corporation’s assets (other than under the circumstances provided for in the
Sections 5A(a) through (c)), the holder of such Affected Option shall be
entitled to receive upon the exercise hereof, in addition to the shares of
Common Stock receivable upon such exercise, and without payment of any
consideration other than the Exercise Price of such Option, an amount in cash
equal to the value of such distribution per share of Common Stock multiplied by
the number of shares of Common Stock which, on the record date for such
distribution, are issuable upon exercise of this Affected Option (with no
further adjustment being made following any event which causes a subsequent
adjustment in the number of shares of Common Stock issuable upon the exercise
hereof ), and an appropriate provision therefor should be made a part of any
such distribution.  The value of a distribution which is paid in other than cash
shall be determined in good faith by the Board.


B.           Notice of Adjustments.   Whenever any of the Exercise Price of an
Affected Option or the number of shares of Common Stock purchasable under the
terms of such Affected Option at that Exercise Price shall be adjusted pursuant
to Section 5A hereof, the Corporation shall promptly make a certificate signed
by its Chief Executive Officer, President or a Vice President and by its
Treasurer or Assistant Treasurer or its Secretary or Assistant Secretary,
setting forth in reasonable detail the event requiring the adjustment, the
amount of the adjustment, the method by which such adjustment was calculated
(including a description of the basis upon which the Board made any
determination hereunder), and the Exercise Price and number of shares of Common
Stock purchasable at that Exercise Price after giving effect to such adjustment,
and shall promptly cause copies of such certificate to be mailed (by First Class
and Postage Prepaid) to the registered holder of such Affected Option.


6.           Headings.   The headings and other captions contained in this
Agreement are for convenience of reference only, and shall not be used in
interpreting, construing or enforcing any of the provisions of this Agreement.


7.           Entire Agreement.  This Agreement, together with the Employment
Agreement, sets forth all of the promises, agreements, conditions,
understandings, warranties and representations between the parties hereto with
respect to the Affected Options, and there are no promises, agreements,
conditions, understandings, warranties or representations, oral or written,
express or implied, between them with respect to the Affected Options other than
as set forth herein and in the Employment Agreement.  Any and all prior
agreements between the parties hereto with respect to any stock acquisition
rights regarding the Affected Options are hereby revoked.  This Agreement,
together with the Employment Agreement, is, and is intended by the parties to
be, an integration of any and all prior agreements or understandings, oral or
written, with respect to the Affected Options and the Shares.


8.           Notices.   Any and all notices provided for herein shall be
sufficient if in writing, and sent by hand delivery, by an overnight delivery
service that produces a signed receipt evidencing delivery or by certified or
registered mail (return receipt requested and first class postage prepaid), in
the case of the Corporation, to its principal office, and in the case of
Participant, to Participant's address as shown on the Corporation's records.


9.           Invalid or Unenforceable Provisions.   The provisions of this
Agreement shall be deemed severable, and the invalidity or unenforceability of
any one or more of the provisions hereof shall not affect the validity and
enforceability of the other provisions hereof.  Participant agrees that the
breach or alleged breach by the Corporation of (a) any covenant contained in
another agreement (if any) between the Corporation and Participant or (b) any
obligation owed to Participant by the Corporation, shall not affect the validity
or enforceability of the covenants and agreements of Participant set forth
herein.


10.           Modifications.   No change or modification of this Agreement shall
be valid unless the same is in writing and signed by the parties hereto;
provided, however, that Participant hereby covenants and agrees to execute any
amendment to this Agreement which shall be required or desirable (in the opinion
of the Corporation or its counsel) in order to comply with any rule or
regulation promulgated or proposed under the Code by the Internal Revenue
Service.


11.           Incorporation of Employment Agreement by Reference.  The Options
granted under the Original Option Agreement were granted pursuant to the terms
of the Employment Agreement, the terms of which are incorporated therein by
reference, however, notwithstanding the forgoing, for purposes of complying with
Section 409A the provisions of this Agreement shall control with respect to the
Affected Options.


12.           Governing Law.  The validity, construction, interpretation and
effect of this Agreement shall exclusively be governed by and determined in
accordance with the laws of Texas (other than the conflicts-of-law or
choice-of-law rules thereof), except to the extent preempted by federal law,
which solely to the extent of such preemption shall govern.  Venue shall lie
only in the State and Federal Courts in and for the County of Harris, Texas, as
to all disputes arising under this Agreement, and such venue is hereby consented
to by the Corporation and Participant.


13.           Counterparts.  This Agreement may be executed in counterparts,
each of which, when taken together, shall constitute one original agreement.


14.           Amendment and Restatement.  This Agreement constitutes an
amendment, modification and restatement of the Amended and Restated Option
Agreement.  This Agreement contains the entire understanding between the parties
hereto with respect to the Affected Options and supersedes the Amended and
Restated Option Agreement with respect to such Affected Options.


[SIGNATURE PAGE FOLLOWS]

 
 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Corporation has caused its duly authorized officer to
execute and attest to this Agreement, and to apply the corporate seal hereto,
and Participant has placed his or her signature hereon, effective as of the date
first written above.


CORPORATION:


FAR EAST ENERGY CORPORATION




By: /s/ Randall D.
Keys                                                                
       Randall D. Keys, Chief Financial Officer




PARTICIPANT:




By: /s/ Michael R.
McElwrath                                                                
       Michael R. McElwrath







 
 
 

--------------------------------------------------------------------------------

 
